Citation Nr: 0500525	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  Following a December 2003 remand, the case is 
once again before the Board for review. 

The Board notes that, in an October 2002 VA form 1-9, the 
veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for December 17, 2002.  
However, the record contains evidence that the veteran failed 
to appear at his scheduled hearing.  As the record does not 
contain further indication that the veteran or his 
representative has requested that the hearing be rescheduled, 
the Board deems the veteran's October 2002 request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record does not 
establish that the veteran's low back strain was more likely 
than not related to any incident of service.


CONCLUSION OF LAW

Low back strain was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the August 2001 and March 2004 RO 
letters, the July 2002 statement of the case, and the 
September 2004 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reason RO s specified below.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  He has, by information letters, a rating 
decision, a statement of the case, and a supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran contends that his present 
low back strain is a result of his active service.  The 
veteran was denied service connection for low back strain by 
the RO in a January 2002 rating decision.  Following a remand 
for the development of additional evidence, the case is once 
again before the Board for review.  

The evidence of record includes service medical records dated 
from June 1969 to April 1971.  In a note dated in February 
1970, the veteran complained of episodes of sharp pinpoint 
pain in the lumbar region.  Subsequent medical notes dated in 
July 1970, August 1970, and November 1970, indicated that the 
veteran was still complaining of low back pain.  The 
veteran's separation examination in April 1971, showed no 
complaints of low back pain. 

The record also includes treatment reports from the VA 
Medical Center (VAMC) dated from September 1999 to March 
2003.  These records document treatment the veteran has 
received for various medical problems.  Included are some 
complaints of low back pain, but none of the medical records 
provide an opinion as to the etiology of the veteran's low 
back pain. 

The veteran was also provided a VA medical examination in May 
2004.  At the examination, the veteran told the examiner that 
he experiences low back pain while bending and lifting.  The 
veteran denied radiation of his back pain to his lower 
extremities, as well as any numbness, weakness, or burning 
sensations in his lower extremities.  The veteran also denied 
any incontinence.  The veteran stated that he experienced 
multiple rib fractures and a gunshot wound in the past.  
Additionally, the veteran stated he was involved in a 
motorcycle accident in 1981.  The medical examiner indicated 
that the motorcycle accident left him with a right lower leg 
length discrepancy.  No painful motion was noted during the 
examination.  The veteran's range of motion was measured as 
follows: flexion to 90 degrees (normal 90 degrees); extension 
to 20 degrees (normal 30 degrees); left lateral flexion to 30 
degrees (normal 30 degrees); right lateral flexion to 20 
degrees (normal 30 degrees); left lateral rotation to 35 
degrees (normal 45 degrees); and, right lateral rotation to 
35 degrees (normal 35 degrees).  Finally, the examiner 
reviewed x-rays of the veteran's back and concluded that they 
seemed to show early degenerative spondylolytic changes of 
the lumbar spine.

A neurologic examination was also performed during the May 
2004 VA examination.  The veteran's lower extremities were 
found be sensitive to both pinpricks and light touch.  No 
atrophies of the lower extremities were found.  Muscle 
strength was determined to be 5/5 and no abnormal muscle tone 
was noted.  Deep tendon reflexes were found to be +1 patellar 
and +1 Achilles bilaterally.  The straight leg raise test and 
Lasegue's test were both negative.  

The examining physician's final diagnosis at the May 2004 
examination was that no lumbar strain was found.  
Additionally, the examining physician noted that there was a 
large gap (over 25 years) between the veteran's release from 
active service and his seeking treatment for low back pain.  
In the examining physician's opinion it was not as likely as 
not that the veteran's low back strain became manifested 
during active service or to a compensable degree within a 
year after his discharge from active service.  Finally, the 
examiner indicated that the veteran's symptoms of low back 
pain, locking, and lumber degenerative disc disease, were 
most likely related to events that occurred after service. 

Based on the evidence of record, the Board must deny the 
veteran's claim of service connection for low back strain.  
The evidence of record does not establish a relationship 
between the veteran's current problems with low back pain, 
and any incidence of service.  The recent VA medical 
examination found no connection between any back pain the 
veteran has and his active service.  Additionally, based on 
the most recent examination of the veteran's back, it appears 
that he does not currently have low back strain.  
Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of back pain until 1999, 
almost 28 years after the veteran was discharged from 
service.  In summary, the available medical evidence of 
record does not indicate that it was more likely than not 
that the veteran's current complaints of low back pain are a 
result of his active service.  Therefore, service connection 
cannot be established and the veteran's claim must be denied.

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for low back strain is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.


ORDER

Service connection for low back strain is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


